Citation Nr: 1132895	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-09 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nasal sinus septoplasty.

2.  Entitlement to service connection for epididymitis/hernia.

3.  Entitlement to service connection for thoracolumbar degenerative disc disease, claimed as whiplash back.

4.  Entitlement to a 10 percent evaluation based on multiple, noncompensable service connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of service connection for nasal sinus septoplasty, epididymitis/hernia, and for thoracolumbar degenerative disc disease, claimed as whiplash back, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Compensable evaluations for a myofascial cervical syndrome with a history of cervical strain and for gastroesophageal reflux disease were granted in a September 2008 Decision Review Officer Decision, and there is no longer a case or controversy as to the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 because that issue has been rendered moot on appeal.   38 U.S.C.A. § 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran's service connected disabilities are myofascial cervical syndrome with a history of cervical strain and gastroesophageal reflux disease.  Service connection was granted with noncompensable evaluations by an April 2007 rating decision with an effective date of August 3, 2006, the date of the Veteran's claim.  In a September 2008 Decision Review Officer Decision, the evaluations were increased to 10 percent effective August 3, 2006.  Therefore, the Veteran no longer has any non-compensable service connected disorders.  The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities has therefore been rendered moot.

Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of entitlement to a 10 percent evaluation based on multiple, noncompensable service connected disabilities under 38 C.F.R. § 3.324.  Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to a 10 percent evaluation based on multiple, noncompensable service connected disabilities under 38 C.F.R. § 3.324 is dismissed.


REMAND

The RO did not afford the Veteran a VA examination for epididymitis/hernia.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c) (2010).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c).  The service treatment records (STRs) show that in May 1993 the Veteran was diagnosed with epididymitis after having left sided testicle pain.  The STRs do not indicate ongoing treatment related to this, although the Veteran complained of right testicle pain in September 1997.  The post-service treatment records indicate that April 2000 sonogram images of the testicular region showed no evidence of testicular lesion, mild prominence of the right epididymis with no increased flow to suggest epididymitis, and a small epididymal cyst on the left.  In April 2000 the Veteran underwent a right inguinal hernia repair with mesh.  It is not clear from the record whether there is any connection between the April 2000 hernia and the in-service incidents.  Therefore, the claim for service connection for epididymitis/hernia must be remanded so the Veteran can be scheduled for a VA examination.  See id.; McClendon, supra.  The Board notes that while a September 2008 VA examination report indicated that the examination was for esophagus and hiatal hernia, the report indicates that the Veteran was only examined for gastroesophageal reflux disease.

The U.S. Court of Appeals for Veterans Claims (Court), in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held that once VA undertakes the effort to provide an examination it must obtain a fully adequate one.  In March 2007 the Veteran had a VA examination for nasal sinus septoplasty.  Although the examiner reviewed the claims file, the examination report indicates that he did not review relevant records.  The Veteran told the examiner that the RO had told him that records from the P. Medical Center, a private facility, could not be obtained because it did not exist.  The examiner noted that he could attest to the existence of P Medical Center because he used to be on the staff.  Records from P Medical Center were associated with the claims file in February 2007, including the CT scan of the head that the Veteran referred to at the VA examination.  While it is not clear whether the records were in the claims file when the VA examiner reviewed it, the examination report cannot be considered to be adequate because the examiner did not review relevant evidence pertinent to the Veteran's claim.  Therefore, the March 2007 examination report is insufficient and the claim of service connection for a nasal sinus septoplasty must be remanded in order for the Veteran to be scheduled for a new VA examination.  See Barr, supra.

The Veteran also had a VA examination for his back in March 2007.  The examiner opined that the Veteran's current thoracic and low back symptoms are less likely related to his 1998 cervical strain injury and that they were likely related to degenerative changes due to aging and genetic predisposition.  There was no rationale provided.  The Court has stated that "most of the probative value of a medical opinion comes from its reasoning", and that the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the March 2007 examination report is insufficient and the claim of service connection for thoracolumbar degenerative disc disease, claimed as whiplash back, must be remanded for the Veteran to be scheduled for a new examination.  See Barr, supra.

The last supplemental statement of the case (SSOC) was issued in September 2008.  In May 2009, prescription records were received from B.J.H., M.D., P.A., a private physician who treated the Veteran.  An SSOC must be furnished to the appellant and his representative when additional pertinent evidence is received after an SOC is issued.  38 C.F.R. § 19.31 (2010).  Therefore, a remand is also necessary for the RO to issue an SSOC addressing all evidence not addressed in a previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for a nasal sinus septoplasty, epididymitis/hernia, and thoracolumbar degenerative disc disease, claimed as whiplash back.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination for nasal sinus septoplasty.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, previous examination, and contentions regarding his claimed nasal sinus septoplasty.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  
 
a.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's nasal sinus septoplasty was caused directly by or manifested during his active military service (or arose within one year after his separation from service); or whether such causation or manifestation is unlikely (i.e., less than a 50 percent probability), with an explanation of why this is so.

b.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination for epididymitis/hernia.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, previous examination, and contentions regarding his claimed epididymitis/hernia.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  
 
a.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's epididymitis/hernia was caused directly by or manifested during his active military service (or arose within one year after his separation from service); or whether such causation or manifestation is unlikely (i.e., less than a 50 percent probability), with an explanation of why this is so.

b.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

4.  After all available records and/or responses from each contacted entity have been associated with the claims file, or the time period for the Veteran's response has expired, arrange for the Veteran to undergo a VA examination for thoracolumbar degenerative disc disease.  The claims file, to include a copy of this Remand, must be made available to the examiner, and the report of the examination should include discussion of the Veteran's service treatment records, documented medical history, previous examination, and contentions regarding his claimed thoracolumbar degenerative disc disease.  All appropriate tests and studies and/or consultation(s) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  
 
a.  The examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's thoracolumbar degenerative disc disease was caused directly by or manifested during his active military service (or arose within one year after his separation from service) or was causally related to or aggravated by the service-connected myofascial cervical syndrome with a history of a cervical strain; or whether such causation, manifestation or aggravation is unlikely (i.e., less than a 50 percent probability), with an explanation of why this is so.

b.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion requested above cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why that is so.

5.  Thereafter, the RO should readjudicate the Veteran's claim of service connection for a nasal sinus septoplasty, epididymitis/hernia, and thoracolumbar degenerative disc disease, claimed as whiplash back.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


